                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

CHRISTIAN CASTRO, A#088-067-599                                                     PETITIONER

VERSUS                                            CIVIL ACTION NO. 5:19-cv-128-DCB-MTP

SHAWN R. GILLIS, Warden Adams County Correctional Center;
and WILLIAM P. JOYCE, Acting Field Director for the
New Orleans Field Office for the Department of Homeland Security                 RESPONDENTS

                                             ORDER

      This matter is before the Court sua sponte to review the Petition filed pursuant to 28 U.S.C.

§ 2241 by Petitioner on November 25, 2019. Petitioner is incarcerated at the Adams County

Detention Center, Natchez, Mississippi. Because Castro is asserting in his Petition [1] a claim

concerning his post-removal detention by the Department of Homeland Security, a § 2241

petition is the proper vehicle to pursue this matter. See Zadvydas v. Davis, 533 U.S. 678, 687-

88 (2001). The proper Respondent however is Petitioner’s custodian, Warden Gillis. See 28

U.S.C. § 2243; see Rumsfeld v. Padilla, 542 U.S. 426, 434-42 (2004) (“[I]n habeas challenges to

present physical confinement . . . the proper respondent is the warden of the facility where the

prisoner is being held, not the Attorney General or some other remote supervisory official.”).

Therefore, Respondent Joyce will be dismissed. Accordingly, it is hereby,

      ORDERED AND ADJUDGED that Respondent William P. Joyce, Acting Field Director for

the New Orleans Field Office for the Department of Homeland Security, is dismissed.

      SO ORDERED, this the 11th day of December, 2019.

                                            s/David Bramlette
                                            UNITED STATES DISTRICT JUDGE
